Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction was based on legally sufficient evidence and supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further find that County Court properly denied defendant’s motion to dismiss the indictment on the ground that he had been denied his right to a speedy trial (CPL 30.30). In reaching that conclusion, the court correctly excluded 93 days from the statutory six-month time period (CPL 30.30 [1] [a]) because defendant avoided apprehension, despite the diligent efforts of the police (CPL 30.30 [4] [c]; see, People v Hudson, 167 AD2d 950). Further, the trial court’s admission of evidence of uncharged crimes did not violate the rule of People v Molineux (168 NY 264) because it explained the background and defendant’s motive for the shooting (see, e.g., People v White, 168 AD2d 962; People v Pucci, 77 AD2d 916).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Weapon, 2nd Degree.) Present — Dillon, P. J., Denman, Balio, Lawton and Lowery, JJ.